Judgment unanimously reversed on the law, plea vacated, and matter remitted to Oneida County Court for further proceedings on the indictment. Memorandum: Defendant’s plea of guilty to burglary in the third degree was expressly conditioned upon the court’s promise that the sentence imposed would run concurrently with that imposed on a prior conviction for burglary in the third degree and grand larceny in the third degree. Because we herein reverse that prior conviction (see, People v Kessler [appeal No. 1], 167 AD2d 947 [decided herewith]), defendant’s guilty plea must be vacated (see, People v Fuggazzatto, 62 NY2d 862). (Appeal from judgment of Oneida County Court, Darrigrand, J.—burglary, third degree.) Present —Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.